Name: 92/606/EEC: Council Decision, of 30 December 1992, approving the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the People' s Republic of Bangladesh on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  distributive trades;  European construction
 Date Published: 1992-12-31

 Avis juridique important|31992D060692/606/EEC: Council Decision, of 30 December 1992, approving the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the People' s Republic of Bangladesh on trade in textile products Official Journal L 405 , 31/12/1992 P. 0044COUNCIL DECISION of 30 December 1992 approving the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products (92/606/CEE)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission, with the cooperation of the Bangladesh authorities, was recently able to collect evidence of widespread frauds in shipments apparently from Bangladesh of products of MFA categories 4, 6 and 8; Whereas the Commission has negotiated, on behalf of the Community, an agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products, in order to bring under control and to eliminate the circumvention of the provisions of the Agreement; Whereas the aforementioned Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products, as extended, is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement referred to in pararaph 1 in order to bind the Community. Article 3This Decision shall take effect on the third day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 30 December 1992. For the CouncilThe PresidentD. HURD